Name: 82/657/EEC: Commission Decision of 10 September 1982 granting authorization to the Kingdom of Belgium to alter the number of pig places pursuant to Council Regulation (EEC) No 1945/81 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  production;  means of agricultural production;  economic policy;  cooperation policy
 Date Published: 1982-09-29

 Avis juridique important|31982D065782/657/EEC: Commission Decision of 10 September 1982 granting authorization to the Kingdom of Belgium to alter the number of pig places pursuant to Council Regulation (EEC) No 1945/81 (Only the French and Dutch texts are authentic) Official Journal L 277 , 29/09/1982 P. 0022 - 0022*****COMMISSION DECISION of 10 September 1982 granting authorization to the Kingdom of Belgium to alter the number of pig places pursuant to Council Regulation (EEC) No 1945/81 (Only the Dutch and French texts are authentic) (82/657/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1945/81 of 30 June 1981 restricting investment aids for pig production (1), and in particular Article 1 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Directive 81/528/EEC (3), and in particular Article 18 (3) thereof, Whereas the Belgian Government has applied for the authorization provided for in Article 1 (1) of Regulation (EEC) No 1945/81; Whereas the application contains all the information specified in Article 3 of Commission Regulation (EEC) No 2180/81 of 30 July 1981 laying down rules implementing restrictions on investment aids for pig production (4), showing that the conditions for authorization pursuant to Article 1 of Regulation (EEC) No 1945/81 are met; Whereas such authorization does not affect the decision to be adopted by the Commission pursuant to Article 18 of Directive 72/159/EEC concerning the provisions adopted by Belgium in applying the authorization; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized to alter the number of pig places laid down in Article 1 (1) of Regulation (EEC) No 1945/81, subject to the limits and conditions laid down in that Article and in Regulation (EEC) No 2180/81. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 September 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 31. (2) OJ No L 96, 23. 4. 1972, p. 1. (3) OJ No L 197, 20. 7. 1981, p. 41. (4) OJ No L 211, 31. 7. 1981, p. 28.